DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Information Disclosure Statement
The information disclosure statement filed March 3, 2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because it is a duplicate of the IDS filed March 1, 2021.  Therefore, only the IDS filed March 1, 2021 has been considered.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Claim Objections
Claim 11 is objected to because of the following informality: Regarding claim 11, it is confusing the tilt latch cam 318 is introduced with the same descriptor as the sash lock cam 206, both are called “cam”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 3, 4, 5, 8, 10, 11, 13, 14, 15, 16, 19, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liang et al., US 20160069108 (hereinafter Liang).
Regarding claim 1, Liang teaches a window lock system comprising: 
a sash lock (100) comprising: 
a first housing (10) configured to be mounted on a first window sash (300) and defining a longitudinal axis (301AX; Fig 116); 
a lever (40) rotatably coupled to the first housing (Fig 1; [0169]) and defining a rotation axis substantially orthogonal to the longitudinal axis (axis of rotation along shaft 43); 
a cam (50) at least partially disposed within the first housing (Fig 45) and engaged with the lever so as to rotate around the rotation axis [0170]; 
a slide plate (75) coupled to the cam (Fig 43) and disposed within the first housing (Fig 43), wherein the slide plate is slidable along the longitudinal axis (see movement of 75R right to left along longitudinal axis between Fig 60 and Fig 63); and 
at least one actuator (76) coupled to the slide plate (Fig 33) and movable along the longitudinal axis (see movement of 76 right to left along longitudinal axis between Fig 60 and Fig 63); 
at least one tilt latch (200) comprising: 
a second housing (210) configured to be slidably mounted on the first window sash (housing 210 designed to be slidibly inserted into 310; Fig 112 ), wherein the second housing has a first end (211) and an opposite second end (212) that extend in a direction along the longitudinal axis (Fig 112) ; and 
a bolt (251) slidingly coupled to the first end of the second housing (see movement of 251 between Fig 85 and Fig 86); and a drive bar (255) coupling the at least one actuator (via 275B) and the second end of the second housing ([0191-0192]; Figs 84-85), 
wherein the sash lock is movable between at least a locked position that engages at least a portion of the cam with a keeper on a second window sash, an unlocked position that disengages the cam from the keeper on the second window sash, and a tilt position by rotating the lever about the rotation axis and driving rotation of the cam and sliding of the slide plate [Abstract; 0012; 0015], wherein when the sash lock is in the tilt position, the at least one actuator retracts relative to the first housing and via the drive bar retracts the first end of the second housing of the at least one tilt latch relative to a side surface of the first window sash [0018].
Regarding claim 2, Liang teaches the window lock system of claim 1, wherein when the sash lock (100) is moved between the locked position (Fig 60) and the unlocked position (Fig 61), the at least one actuator (76) does not move relative to the first housing (10; 76 does not move relative to the inside bottom surface of 10 between Figs 60 and 61).
Regarding claim 3, Liang teaches the window lock system of claim 1, wherein when the sash lock (100) is moved between the locked position (Fig 60) and the unlocked position (Fig 61), the slide plate (75) slides along the longitudinal axis (see movement of 75R right to left along longitudinal axis between Fig 60 and Fig 61).
Regarding claim 4, Liang teaches the window lock system of claim 1, wherein the sash lock (100) further comprises an elongate channel (formed by the underside and sides of 10; Fig 3) and a biasing member (90), wherein the at least one actuator (76) is disposed at least partially within the elongate channel (Fig 45) and is biased relative to the elongate channel (76 of 70 is biased via 50; [0172]), and wherein the sash lock is biased towards the unlocked position from the tilt position [0172].
Regarding claim 5, Liang teaches the window lock system of claim 1, wherein the sash lock (100) further comprises an elongate channel (formed by the underside and sides of 10; Fig 3) and a biasing member (90), wherein the at least one actuator (76) is disposed at least partially within the elongate channel (Fig 45) and is biased relative to the elongate channel (76 of 70 is biased via 50; [0172]), and wherein moving the sash lock from the unlocked position towards the tilt position at least partially overcomes the biasing member(90’s biasing is overcome when moving 50 past the plurality of flats on 57; [0172]).
Regarding claim 8, Liang teaches a window lock system comprising: 
a sash lock (100) configured to be mounted on a first window sash (300), the sash lock comprising: 
a first housing (10); 
a cam (50) configured to selectively engage a keeper (400) of a second window sash (450; Fig 116); 
at least one actuator (76); and 
a lever (40) configured to drive movement of the cam [0170] and the at least one actuator relative to the first housing (see movement of 50 and 76 between Fig 60 to Fig 63); 
at least one tilt latch (200) configured to be slidably mounted on the first window sash [0190], the at least one tilt latch comprising: 
a second housing (210) having a first end (211) and an opposite second end (212) defining a longitudinal axis, wherein the first end is mounted proximate a side surface of the first window sash (into 310; Fig 112); 
a biasing mechanism (291) disposed within the second housing (Fig 84; [0195]); and 
a bolt (251) at least partially disposed within the second housing proximate the first end and coupled to the biasing mechanism (Fig 84), wherein the bolt has a distal end configured to extend and retract along the longitudinal axis relative to the first end of the second housing (see movement of 251 between Fig 85 and Fig 86); and 
a drive bar (255) coupling the at least one actuator (via 275B) and the second end of the second housing ([0191-0192]; Figs 84-85).
Regarding claim 10, Liang teaches the window lock system of claim 8, wherein the bolt (251) of the at least one tilt latch (200) is movable between at least an extended position (Fig 85), a retracted bypass position (Fig 86), and a reset position (when 251 is moving downward from a position above 432, it will be pushed inside 211 of the housing in order to reset the window and lock), and wherein the bolt is configured to be retained in either the extended position or the retracted bypass position [Abstract; 0013-0018].
Regarding claim 11, Liang teaches the window lock system of claim 10, wherein the at least one tilt latch (200) further comprises a cam (216B) disposed within the second housing (Fig 70), wherein the bolt (251) has a finger (266B) opposite of the distal end (Fig 81) and the second housing (210) has a support (218), and wherein in the extended position the cam engages with the finger [0195] and in the retracted bypass position the cam engages with the support (Fig 73).
Regarding claim 13, Liang teaches the window lock system of claim 8, wherein an elongated opening (the opening at 211 is elongated in the vertical direction; Fig 72) is defined in the second housing (210) proximate the first end and the bolt (251) has a projection (266A) at least partially slidingly disposed within the elongated opening [0195], and wherein the projection is accessible from outside of the second housing (the end of 266A is accessible from outside of the second housing when the bolt is fully retracted; Fig 86).
Regarding claim 14, Liang teaches the window lock system of claim 8, further comprising a second keeper (430) configured to mount within a window jamb (Fig 121) and selectively engage with the at least one tilt latch (Fig 121).
Regarding claim 15, Liang teaches a tilt latch system for a window sash comprising: 
a tilt latch (200) comprising: 
a housing (210) configured to slidingly mount to the window sash (housing 210 designed to be slidibly inserted into 310; Fig 112 ), the housing comprising a first end (211) and an opposite second end (212) defining a longitudinal axis (Fig 112), wherein an elongated opening is defined within the housing proximate the first end (the opening at 211 is elongated in the vertical direction; Fig 72); 
a biasing mechanism (291) disposed within the housing (Fig 84; [0195]); and 
a bolt (251) at least partially disposed within the housing proximate the first end and coupled to the biasing mechanism (Fig 84), the bolt comprising a projection (266A) slidingly received at least partially within the elongated opening of the housing [0195], wherein the bolt has a distal end configured to move between at least an extended position (Fig 85) and a retracted bypass position (Fig 86) along the longitudinal axis (255X) relative to the first end of the housing; and 
a keeper (430) configured to mount within a window jamb of the window jamb (Fig 121), the keeper comprising an elongated slot (narrow groove between 431 and 432; Fogs 103,107,108) configured to selectively receive at least a portion of the bolt (Fig 121) and define at least partially an opening limit of the window sash when the tilt latch is engaged with the keeper [0196].
Regarding claim 16, Liang teaches the tilt latch of claim 15, wherein the distal end of the bolt (251) is engaged with the elongated slot (the opening at 211 is elongated in the vertical direction; Fig 72) in only the extended position (Fig 85; bolt is not engaged in elongated slot when retracted as in Fig 86).
Regarding claim 19, Liang teaches the tilt latch of claim 15, wherein the keeper (430) includes a gate (431) configured to selectively engage with the bolt (251) and automatically move the bolt from the retracted bypass position towards the extended position when the tilt latch slides across the gate (251 needs to be retracted to move past 231 and will allow the bolt to extend once past; [0207]).
Regarding claim 20, Liang teaches the tilt latch of claim 15, wherein the distal end (far right of 251; Fig 81) of the bolt (251) is also configured to move into a reset position (when 251 is moving downward from a position above 432, it will be pushed inside 211 of the housing in order to reset the window and lock), wherein in the reset position, the distal end is fully disposed within the housing (251 moving in direction of arrow; Fig 135; [0161]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Liang et al., US 20160069108 (hereinafter Liang) as applied to claim 1 above, and further in view of Derham, GB 2499802 A.
Regarding claim 7, Liang teaches the window lock system of claim 1.
Liang does not teach wherein the at least one actuator comprises a first actuator and a second actuator, wherein an end of each of the first and second actuators comprise a rack coupled together by a rotatable cog.
Derham teaches wherein the at least one actuator comprises a first actuator (58) and a second actuator (60), wherein an end of each of the first and second actuators comprise a rack (Fig 11) coupled together by a rotatable cog (40).
The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that “‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’” KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(A) Combining prior art elements according to known methods to yield predictable results;
(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
See MPEP § 2143 for a discussion of the rationales listed above along with examples illustrating how the cited rationales may be used to support a finding of obviousness. See also MPEP § 2144 - § 2144.09 for additional guidance regarding support for obviousness determinations.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, using KSR Rationale A, to modify Liang’s apparatus with Derham’s rack and pinion actuator mechanism.  Doing so would combine prior art elements according to known methods to yield predictable results, a functioning window lock system. 
Claims 9, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Liang et al., US 20160069108 (hereinafter Liang) as applied to claims 1 and 15 above, and further in view of Kelley et al., US 20030205903 (hereinafter Kelley).
Regarding claim 9, Liang teaches the window lock system of claim 8.
Liang does not teach wherein movement of the actuator drives sliding movement of the second housing of the at least tilt latch relative to the side surface of the first window sash via the drive bar.
Kelley teaches wherein movement of the actuator (202) drives sliding movement of the second housing (174; movement of 202 from Fig 11 to Fig 26 results in 174 being triggered resulting in the upward sliding of the outer end of 174 relative to the side surface of the first window sash, satisfying the Merriam-Webster definition of sliding as to change position) of the at least one tilt latch (110) relative to the side surface (Fig 1) of the first window sash (102) via the drive bar (182).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, using KSR Rationale A, to modify Liang’s apparatus with Kelley’s housing structure.  Doing so would combine prior art elements according to known methods to yield predictable results, a functioning tilt latch window lock system. 
Regarding claim 17, Liang teachers the tilt latch of claim 16, wherein the bolt is in the retracted bypass position (Fig 86).  
Liang does not teach wherein the first end of the housing is configured to slide within the window sash to disengage the bolt from the window jamb so that the window sash can tilt.
Kelley teaches wherein the first end of the housing (outer end of 174 containing 176) is configured to slide within the window sash to disengage the bolt from the window jamb so that the window sash can tilt (movement of 174 from Fig 11 to Fig 26 is an upward sliding motion within the window sash, satisfying the Merriam-Webster definition of sliding as to change position).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, using KSR Rationale A, to modify Liang’s apparatus with Kelley’s housing structure.  Doing so would combine prior art elements according to known methods to yield predictable results, a functioning tilt latch window lock system. 
Regarding claim 18, Liang teaches the tilt latch of claim 17, further comprising a sash lock (100) coupled to the second end of the housing (212) via a drive bar (255).
Liang does teach wherein the sash lock is configured to drive sliding movement of the first end of the housing.
Liang does teach wherein the sash lock (106) is configured to drive sliding movement of the first end of the housing (outer end of 174 containing 176; movement of 106 results in movement of 202 from Fig 11 to Fig 26 which causes 174 to be triggered resulting in the upward sliding of the outer end of 174).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, using KSR Rationale A, to modify Liang’s apparatus with Kelley’s housing structure.  Doing so would combine prior art elements according to known methods to yield predictable results, a functioning tilt latch window lock system. 
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim 1, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.  
Regarding claim 6, it is not known in the art wherein a slide plate comprises a first elongate slot and second elongate slot, the first elongate slot being orthogonal to the second elongate slot, and wherein a first post is slidably received at least partially within the first elongate slot and coupled to the cam, and a second post is slidably received at least partially within the second elongate slot and coupled to the last one actuator.
Claim 12 is objected to as being dependent upon a rejected base claim 8, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims. 
Regarding claim 12, it is not known in the art wherein the cam is rotatable around the longitudinal axis.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   The following patents are cited to further show the state of the art for window locks.
Lake et al., US 20080001413 A1, teaches a casement window lock with lever, slide plate, drive bar, and keeper.
Hollerman et al., US 20130283695 A1, teaches double hung latch and jamb hardware with lever, cam, bolts, and drive bar.
Rotondi, US 6142541 A, teaches a pick resistant sash lock with slide plate.
Coleman et al., US 6871886 B2, teaches a sash lock with lever and cam.  
KR 20090012620 U teaches a locking device of a window with drive bar, and rack and pinion actuators.  
Daley, GB 2253241 A, teaches an espagnolette mechanism with actuators, drive bars, and rack and pinion structure. 
Tsai, GB 2438627 A, teaches a locking assembly comprising pins mounted both on locking piece and racks.
DE 202009005345 U1 teaches a lever lock with front drive of its locking bars with drive bars mounted on actuator with rack and pinion structure. 
Matyko, WO 2004083575 A1, teaches an enhanced extendable multipoint lock with pin and groove structure.  
Ahlgren, US 2961263 A, teaches a sash lock for windows with sliding plate cam. 
Flory et al., US 20070209281 A1, teaches an integrated tilt/sash lock assembly.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A TULLIA whose telephone number is (571)272-6434.  The examiner can normally be reached on M-F 8-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.A.T./Examiner, Art Unit 3675                                                                                                                                                                                                        




/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675